Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 13, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISODA et al (US 2014/0131188).

As per claim 1 ISODA et al discloses and depicts in figure 7: A digitizer comprising: a first electrode pattern layer 400a; a first cover layer 300a thermally deformable at a first thermal deformation temperature or higher { [0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. }; and a first intermediate layer 200a located between the first electrode pattern layer 400a and the first cover layer 300a, the first intermediate layer 200a being thermally deformable at a second thermal deformation temperature or higher, wherein the second thermal deformation temperature is lower than the first thermal deformation temperature {see [0089] citation supra}; and a first adhesive layer 500 located between the first electrode pattern layer 400a and the first cover layer 300a, wherein the first intermediate layer 200a covers the first electrode pattern layer 400a, and wherein the first adhesive layer 500 is located between the first intermediate layer 200a and the first cover layer 300a. { [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.}

As per claims 3 and 21 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 1, further comprising: a second cover layer 300b thermally deformable at the first thermal deformation temperature or higher { [0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. Note: cover layers 300a & 300b show the same cross hatching figure 7 denoting the same materials}; a second electrode pattern layer 400b located between the second cover layer 300b and the first electrode pattern layer 400a; and a substrate 100 located between the first electrode pattern layer 400a and the second electrode pattern layer 400b. 

As per claim 4 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising: a second intermediate layer 200b covering the second electrode pattern layer 400b {Note: The term “covering” is not limited to a direction above and it varies on perspective}, the second intermediate layer 200b being thermally deformable at the second thermal deformation temperature or higher {see [0089]}; and a second adhesive layer 700c located between the second intermediate layer 200b and the second cover layer 300b { [0088] The protective layer 200b and the reinforcing layer 300b are bonded by an optically clear adhesive 700c.}

As per claim 8 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising a second adhesive layer 700b in contact with the second electrode pattern layer 400b { [0088] The base layer 100 and the protective layer 200b are bonded together by an optically clear adhesive 700b.} , the second adhesive layer 700b being located between the second electrode pattern layer 400b and the second cover layer 300b.   


As per claim 13 ISODA et al depicts in figure 7 and discloses: A display device comprising: a display panel; a touch panel located at a top of the display panel; and a digitizer located at a bottom of the display panel, wherein the digitizer comprises: a first electrode pattern layer 400a; a first cover layer 300a thermally deformable at a first thermal deformation temperature or higher {[0089] It should be recalled here that the buffer layer 200a is made of a thermoplastic plastic having a melting point lower than that of the cover panel layer 300a, the portion of the buffer layer 200a in contact with the cover panel layer 300a melts, and then the portion of the cover panel layer 300a in contact with the buffer layer 200a melts. Then, both the melted portions come into contact with each other, and then they solidify. }; and a first intermediate layer 200a located between the first electrode pattern layer 400a and the first cover layer 300a, the first intermediate layer 200a being thermally deformable at a second thermal deformation temperature or higher, wherein the second thermal deformation temperature is lower than the first thermal deformation temperature {see [0089] citation supra}; and a first adhesive layer 500 located between the first electrode pattern layer 400a and the first cover layer 300a,{ [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.} wherein the first intermediate layer 200a covers the first electrode pattern layer 400a, and wherein the first adhesive layer 500 is located between the first intermediate layer 200a and the first cover layer 300a. 
As per claims 16 and 19 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 1, wherein the first adhesive layer 500 comprises a material different from the first intermediate layer 200a. { [0088] The first welding layer 500 is made from a portion of the cover panel layer 300a and a portion of the buffer layer 200a (i.e. respective portions of these layers contacting each other) that melt, bond to the cover panel layer 300a and the buffer layer 200a, and then solidify. & [0092] However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers. Note: In other words the welding layer is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.}

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 9, 15, 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ISODA et al (US 2014/0131188).  ISODA et al discloses the claimed invention. See description supra.

Regarding claims 5 and 15 ISODA et al is silent as to: The digitizer of claim 4, further comprising an impact absorbing layer located on the first cover layer 300a. 

Official notice is taken of the fact that impact absorbing layers are notoriously old and well known in the laminated layer art.  The official notice is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with an impact absorbing layer as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a digitizer with an impact absorbing layer so at to reduce shock or disturbance. 

Regarding claims 6 and 9 ISODA et al is silent as to: The digitizer of claim 4, wherein at least one side portion of each of the first cover layer 300a, the first electrode pattern layer 400a, the substrate 100, the second electrode pattern layer 400b, and the second cover layer 300b is curved. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with a curve side layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a digitizer with a curve side layer, which is well within the purview of a skilled artisan, absent an unobvious result and application of a known and predictable technique, so as to provide an aesthetically pleasing device for the user.

Regarding claim 7 ISODA et al is silent as to: The digitizer of claim 4, further comprising: a third intermediate layer located between the first adhesive layer 500 and the first cover layer 300a, the third intermediate layer being thermally deformable at the second thermal deformation temperature or higher; and a fourth intermediate layer located between the second adhesive layer 700b and the second cover layer 300b, the fourth intermediate layer being thermally deformable at the second thermal deformation temperature or higher. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the digitizer of ISODA et al with a third immediate layer between an adhesive layer and cover layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a digitizer with a third immediate layer between an adhesive and cover layer, which is well within the purview of a skilled artisan, absent an 

Regarding claims 17 and 20 ISODA et al is silent as to: The digitizer of claim 1, wherein the first intermediate layer 200a contacts the first electrode pattern layer 400a.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to remove a layer in the digitizer of ISODA et al so that the first intermediate layer contacts the first electrode pattern layer.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to remove a layer, which is well within the purview of a skilled artisan, absent an unobvious result and application of known and obvious removal of known layers, so that the first intermediate layer contacts the first electrode pattern layer thereby eliminating the need for an extra layer in the digitizer thereby simplifying the manufacturing process and reducing costs. 

As per claims 18 and 22 ISODA et al depicts in figure 7 and discloses: The digitizer of claim 3, further comprising a second adhesive layer 700c in between the second cover layer 300b and the second electrode pattern layer 400b, the second adhesive layer 700c contacting second cover layer 300b and the second electrode pattern layer 400b.  Regarding claim 18 ISODA et al is silent as to:  the second adhesive layer 700c contacting the second electrode pattern layer 400b.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to remove layers in the digitizer of ISODA et al so that the second adhesive layer contacts the second electrode pattern layer.  The rationale is as follows: one of ordinary skill in the art at . 

Response to Arguments
Applicant's arguments filed September 9, 2020 have been fully considered but they are not persuasive. In the first full paragraph on page 3 Applicant asserts that “, the ordinary and customary meaning given to the term "adhesive layer", as evidenced by paragraph [0054] of the present application and paragraphs [0007] and [0092] of Isoda, would not include the welding layers of Isoda.”  As stated supra,  [0092] discloses the following:
However, the first welding layer and/or the second welding layer may be modified in any manner as long as they can weld layers to be laminated at least partially. The portions other than the welded portions of the layers may be bonded by an optically clear adhesive or an unclear adhesive. The first welding layer may be made from a portion of one layer of the first and second layers that has melted and then solidified to weld the one layer at least partially to the other layer of the first and second layers.

That is to say, the welding layer of the applied prior art is disclosed to be the adhesive layer, optically clear or unclear, since the layer is only partially welded with the remaining part of the layer being an adhesive.  Therefore, ISODA discloses, contrary to applicant’s assertion, layer 500 being an adhesive layer congruous with the ordinary and customary meaning given to adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd